ALLOWABILITY NOTICE

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	2.	Claims 1-21 are allowed.
Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the most relevant prior art is Carter et al. (US 2009/0293425; “Carter”).
Refer to APDR filed on 5/13/2021.
Regarding claim 13, the most relevant prior art is Carter et al. (US 2009/0293425; “Carter”).
Refer to APDR filed on 5/13/2021.
Regarding claim 16, the most relevant prior art is Carter et al. (US 2009/0293425; “Carter”).
Refer to APDR filed on 5/13/2021.
Regarding claim 21, the most relevant prior art is Carter et al. (US 2009/0293425; “Carter”).
Carter fails to disclose or make obvious a load mount surface of the load cell is arranged horizontally and upward facing, the film roll support mandrel assembly includes a mount block with a horizontal and downward facing first surface engaged with the load mount surface of the load cell.
4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EYAMINDAE JALLOW whose telephone number is (571)270-1927. The examiner can normally be reached on Monday-Thursday from 7:30am-5:00pm and alternating Fridays from 7:30am-4:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANNA KINSAUL, can be reached on (571)270-1926. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
6.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).